Title: From Thomas Jefferson to William Duane, 22 March 1806
From: Jefferson, Thomas
To: Duane, William


                        
                            Washington Mar. 22. 06.
                        
                        I thank you, my good Sir, cordially for your letter of the 12 which however I did not recieve till the 20th.
                            it is a proof of sincerity which I value above all things; as, between those who practise it, falsehood & malice work
                            their efforts in vain. there is an enemy somewhere, endeavoring to sow discord among us. instead of listening first, then
                            doubting, & lastly believing anile tales handed round without an atom of evidence, if my friends will address themselves
                            to me directly, as you have done, they shall be informed with frankness & thankfulness. there is not a truth on earth
                            which I fear or would disguise. but secret slanders cannot be disarmed because they are secret. altho’ you desire no
                            answer, I shall give you one to those articles admitting a short answer, reserving those which require more explanation
                            than the compass of a letter admits to conversation on your arrival here. and as I do this for your personal satisfaction,
                            I rely that my letter will under no circumstances be communicated to any mortal, because you well know how every syllable
                            from me is distorted by the ingenuity of political enemies.
                        In the 1st. place then I have had less communication directly or indirectly with the republicans of the East
                            this session than I ever had before. this has proceeded from accidental circumstances, not from design & if there be any
                            coolness between those of the South & myself, it has not been from me towards them. certainly there has been no other
                            reserve then to avoid taking part in the divisions among our friends. that mr R. has openly attacked the administration
                            is sufficiently known. we were not disposed to join in league with Britain, under any belief that she is fighting for the
                            liberties of mankind, & to enter into war with Spain and consequently France. the H. of Repr. were in the same sentiment
                            when they rejected mr R’s resolutions for raising a body of regular troops for the Western service. we are for a
                            peaceable accomodation with all those nations if it can be effected honorably. this perhaps is not the only ground of his
                            alienation, but which side retains it’s orthodoxy the vote of 87. to 11. republicans may satisfy you, but you will better
                            satisfy yourself on coming here, where alone the true state of things can be known, and where you will see republicanism
                            as solidly embodied on all essential points as you ever saw it on any occasion.
                        That there is only one minister who is not opposed to me is totally unfounded. there never was a more
                            harmonious, a more cordial administration, nor ever a moment when it has been otherwise. and while differences of opinion
                            have been always rare among us, I can affirm that as to present matters, there was not a single paragraph in my message to
                            Congress, or those supplementary to it, in which there was not an unanimity of concurrence in the members of the
                            administration. the fact is that in ordinary affairs every head of a department consults me on those of his department,
                            & where any thing arises too difficult or important to be decided between us, the consultation becomes general.
                        That there is an ostensible cabinet, a concealed one, a public profession & concealed counteraction, is
                            false.
                        That I have denounced republicans by the epithet of Jacobins, & declared I would appoint none, but those
                            called moderates of both parties, & that I have avowed or entertain any predilection for those called the third party or
                            Quids, is in every tittle of it, false.
                        That the expedition of Miranda was countenanced by me, is an absolute falsehood, let it have gone from whom
                            it might; & I am satisfied it is equally so as to mr Madison. to know as much of it as we could was our duty, but not
                            to encourage it
                        Our situation is difficult; & whatever we do is liable to the criticisms of those who wish to represent it
                            awry. if we recommend measures in a public message, it may be said that members are not sent here to obey the mandates of
                            the President or to register the edicts of a sovereign. if we express opinions in conversation, we have then our Charles
                            Jenkinsons & back door counsellors. if we say nothing ‘we have no opinions, no plans, no cabinet.’ in truth it is the
                            fable of the old man, his son & ass over again.
                        These are short facts which may suffice to inspire you with caution until you can come here & examine for
                            yourself. no other information can give you a true insight into the state of things, but you will have no difficulty in
                            understanding them when on the spot. in the mean time accept my friendly salutations & cordial good wishes.
                        
                            Th: Jefferson
                            
                        
                    